 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 SALVADOR NAVARRO, an                                CASE No. 2:15-cv-05510-CAS (Ex)
   individual,
12                                                     [PROPOSED] FINAL JUDGMENT
                Plaintiff,                             PURSUANT TO STIPULATION
13
         v.
14
   DHL GLOBAL FORWARDING, a                            Hon. Christina A. Snyder, Presiding
15 California business, form unknown; and              Judge
   DOES 1 through 50, inclusive,
16                                                     Hon. Honorable Charles F. Eick,
                                                       Presiding Magistrate
17                      Defendants.
                                                       Complaint filed:      May 10, 2015
18                                                     Final Pretrial Conf.: April 3, 2017
                                                       Trial Date:           May 9, 2017
19
20
21            Pursuant to the Stipulation for Entry of Final Judgment between the parties
22 herein, Plaintiff Salvador Navarro (“Navarro”), and Defendant DHL Global
23 Forwarding (“DHL”) hereby stipulate to this Final Judgment as follows.
24 IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
25            1.        This Court has original jurisdiction over the subject matter of the Action
26 under 28 U.S.C. § 1332(a).
27
28
     0654.003\9870
                            [PROPOSED] FINAL JUDGMENT PURSUANT TO STIPULATION
 1            2.      Venue in this District is proper as to all parties under 28 U.S.C. § 1391
 2 (b)(l) and (2).
 3            3.      Judgment is hereby entered against DHL in the amount of $1,960,000,
 4 inclusive of all attorneys’ fees, costs, and expenses awarded in the Action.
 5            4.      Unless otherwise stated in this Final Judgment, Navarro and DHL shall
 6 each bear his or its own attorneys’ fees, costs, and expenses incurred in the Action.
 7            5.      The supersedeas bond posted by DHL on June 4, 2018 in the amount of
 8 $2,692,306.89 shall automatically be released upon receipt of notice of entry of
 9 dismissal of Appeal No. 17-56662 currently pending in the Ninth Circuit Court of
10 Appeals. DHL shall pay the amount of this Judgment within 30 days of entry of this
11 Judgment, with interest at the rate of 1.95% per annum pursuant to 28 U.S.C. §
12 1961(a) from the date of the entry of this Judgment until paid.
13            6.      This Final Judgment shall constitute the sole and final Judgment of all
14 claims in the Action between Navarro and DHL. This Final Judgment supersedes any
15 and all prior judgments in the Action between Navarro and DHL. Navarro and DHL
16 have stipulated that each waives any right to appeal from this Final Judgment.
17            7.      This Court retains jurisdiction over this Action to enforce this Final
18 Judgment.
19            IT IS SO ORDERED.
20
21    Dated:         October 30, 2018
                                                    Hon. Christina A. Snyder
22                                                  United States District Judge
23
24
25
26
27
28
     0654.003\9870                                -2-
                          [PROPOSED] FINAL JUDGMENT PURSUANT TO STIPULATION
